Exhibit Central Illinois Light Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 3 Months Ended Year Ended March 31, December 31, 2008 2007 Net income from continuing operations $ 26,195 $ 75,984 Less- Change in accounting principle - - Add- Taxes based on income 16,155 39,195 Net income before income taxes and change in accounting principle 42,350 115,179 Add- fixed charges: Interest on long term debt(1) 5,550 26,071 Estimated interest cost within rental expense 87 343 Amortization of net debt premium, discount, and expenses 277 1,065 Total fixed charges 5,914 27,479 Earnings available for fixed charges 48,264 142,658 Ratio of earnings to fixed charges 8.16 5.19 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 459 1,869 Adjustment to pre-tax basis 283 977 742 2,846 Combined fixed charges and preferred stock dividend requirements $ 6,656 $ 30,325 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 7.25 4.70 (1)Includes FIN 48 interest expense
